PER CURIAM
Defendant was convicted on one count of first-degree sexual abuse, ORS 163.427, and one count of third-degree sexual abuse, ORS 163.415. On appeal, defendant asserts that the trial court erred in imposing a compensatory fine of $1,000. Defendant asserts that no evidence was presented to support such a fine. The state concedes that such fines may not be imposed in the absence of evidence that, in this case, the victim has actually suffered a pecuniary loss. We find the state’s concession to be well-taken and, consequently, accept it. See State v. Donahue, 165 Or App 143, 995 P2d 1202 (2000).
Compensatory fine vacated; remanded for resentencing; otherwise affirmed.